Title: To George Washington from William Deakins, Jr., 19 February 1793
From: Deakins, William Jr.
To: Washington, George



Sir
Geo. Town Febry 19th 1793.

Knowing it will give You pleasure to hear of any thing favorable to the Navigation to the Pot: I take the Liberty to inform You, we have now 150 Labourers employed at the Little Falls, under Industrious Overseers. and either Colo. Gilpin or myself see them at least once a Week. & the Work goe’s on equal to our most Sanguine expectation, we shall begin to fix the Locks early Next Month. & I am fully of Opinion by the 1st of August the Canal & Locks will be Compleat for Boats to pass through & by the first of October the Navigation will I expect be Compleat from tide Water to the Great Falls so that by a short Portages at the Great Falls, the Navigation may then be in use to New Creek 24 Miles above Fort Cumburland, as boats now come down from thence into the Canal at the Great Falls. we have made Contracts to Compleat during the present Year, almost the whole of the Navigation above the Great Falls. with some difficulty we have Obtained about 60 Negroes for the Year, they will be a good stand by, when the Sickly season comes on, when the whites will leave us. I am with great Respect Your Obt Servt

Will. Deakins Junr

